Citation Nr: 1806673	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to November 1946, including in combat in the Pacific theater of operations during World War II.  He died in October 1990.  His surviving spouse died in May 2013.  The Appellant is their daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision issued by the Department of Veteran Affairs (VA) Pension Center in Milwaukee, Wisconsin, which denied the Appellant's claim of entitlement to accrued benefits.  The Appellant disagreed with this decision in February 2014.  She perfected a timely appeal in July 2014.

In August 2016, the Board denied the Appellant's claim.  The Appellant, through an attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the Board's August 2016 decision in a June 2017 memorandum decision.

Although the Appellant currently lives within the jurisdiction of the RO in Memphis, Tennessee, because this claim involves accrued benefits, VA's Pension Center in Milwaukee, Wisconsin, has jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1990, and his surviving spouse died on May [redacted], 2013; the Appellant is their daughter.

2.  A copy of a printout from the surviving spouse's former Veterans Service Organization (VSO) dated on January 1, 2013, indicates that a VA Form 21-534EZ, "Application for DIC, Death Pension, And/Or Accrued Benefits, was "sent to state on 01-08-2013"; this form also contains a handwritten note from a VSO representative stating "sent from our office on 1-8-2013" and signed by a VSO representative on May 29, 2013.

3.  The VA Form 21-534EZ signed by the Veteran's surviving spouse, dated on January 1, 2013, and subsequently signed and dated on May 29, 2013, by a VSO representative, was date-stamped as received by VA on June 17, 2013.

4.  At the time of her death, the Veteran's surviving spouse had no pending claim with VA and there were no VA benefits that she was owed by VA but had not been paid by VA.


CONCLUSION OF LAW

The Appellant's claim of entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C. § 5121 (West 2012); 38 C.F.R. § 3.1000 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that she is entitled to accrued benefits as the daughter of the Veteran and his surviving spouse, both of whom predeceased her.  She specifically contends that VA misplaced or lost an accrued benefits claim filed by her mother, the Veteran's surviving spouse, prior to her death in May 2013.  She also specifically contends that, but for VA's error in losing this claim, it would have been pending at the time of her mother's death, entitling her to accrued benefits.


Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to accrued benefits must be denied as a matter of law.  The Board notes initially that the Veteran died in October 1990.  The Veteran's surviving spouse then filed a claim of entitlement to non-service-connected death pension benefits in May 1991.  The Agency of Original Jurisdiction (AOJ) denied this claim in July 1991.  The Veteran's surviving spouse did not appeal this decision and it became final.  See 38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).  She also did not submit any relevant evidence or argument within 1 year of the June 1991 administrative decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).

With respect to the Appellant's assertion that her mother, the Veteran's surviving spouse, filed an application for accrued benefits prior to her death in May 2013, she has maintained strenuously throughout the appeal period that her mother filed a claim for accrued benefits on a VA Form 21-534EZ in January 2013 and VA somehow lost or misplaced this application after receiving it contemporaneously to when her mother submitted it in January 2013.  In its June 2017 memorandum decision vacating and remanding the August 2016 Board decision, the Court criticized the Board for not discussing a VSO printout dated in January 2013 and associated with the electronic record in this appeal.  (The Board observes parenthetically that the AOJ discussed this document at length in the June 2014 Statement of the Case.)  According to the Court, this VSO printout may indicate that the Veteran's surviving spouse, in fact, filed a claim for accrued benefits prior to her death which was pending and unadjudicated at the time of her death.  Because the Board is bound by the Court's decision, it will discuss this document in detail along with the other record evidence.  

The Board notes initially that a copy of a printout from the surviving spouse's former Veterans Service Organization (VSO) dated on January 1, 2013, indicates that a VA Form 21-534EZ, "Application for DIC, Death Pension, And/Or Accrued Benefits, was "sent to state on 01-08-2013"; this form also contains a handwritten note from a VSO representative stating "sent from our office on 1-8-2013" and signed by a VSO representative on May 29, 2013.  There is a VA date-stamp on this form indicating that it was date-stamped as received by the Agency of Original Jurisdiction (AOJ) (in this case, VA's Pension Center in Milwaukee, Wisconsin) on June 17, 2013.  There are no other relevant markings on this form.  (The Board notes parenthetically that the Appellant subsequently submitted additional copies of the VA Form 21-534EZ signed by her mother, the Veteran's surviving spouse, and dated on January 1, 2013, to VA in April 2014.  All of the evidence received in April 2014 is duplicative of evidence already of record and will not be discussed further.)

Having reviewed the VA Form 21-534EZ dated on January 1, 2013, and signed by the Veteran's surviving spouse, the Board finds that neither this form nor the VSO printout demonstrates that the Veteran's surviving spouse filed a claim prior to her death which was pending with VA at the time of her death in May 2013.  The Board notes in this regard that the death certificate for the Veteran's surviving spouse shows that she died on May [redacted], 2013.  Accordingly, because the VSO signed the printout on May 29, 2013, this signature occurred approximately 16 days after the death of the Veteran's surviving spouse.  In any event, and as VA previously noted in correspondence sent to the Appellant during the pendency of this appeal, there were no VA benefits that the Veteran's surviving spouse was owed by VA but had not been paid by VA at the time of her death in May 2013.  The Board notes that the wording "sent to state on 01-08-2013" on the VA Form 21-534EZ does not indicate that anything was sent to VA on that date; at best, even when viewed in the light most favorable to the Appellant, this wording suggests that an application form was sent to a state VSO representative on that date.  Similarly, the handwritten note from a VSO representative stating "sent from our office on 1-8-2013" and signed by this representative on May 29, 2013 suggests, at best, that a claim may have been sent to VA on January 8, 2013; however, the Board observes that there is no contemporaneous record that any VSO representative followed up with VA to confirm receipt of any claim submitted at that time.

The Board notes in this regard that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO (or AOJ) level.  The Court specifically held in Mindenhall that a statement of an Appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO (or AOJ) operations.  In this case, the Appellant has not presented clear evidence demonstrating that the AOJ somehow misplaced or lost any claim filed by the Veteran's surviving spouse prior to her death which remained pending at her death.  Had such a claim been received by the AOJ prior to the death of the Veteran's surviving spouse, then the Board is entitled to presume that AOJ personnel would have acted appropriately and "properly discharged their official duties" and processed this claim in the normal course of business.  The Board finds that there is no clear evidence to the contrary in this appeal which is required to rebut the presumption of regularity in AOJ operations.

The Appellant has contended that her mother, the Veteran's surviving spouse, filed a VA Form 21-534EZ in January 2013 prior to her death in May 2013 and she is entitled to accrued benefits based on the existence of this claim pending at the time of her mother's death.  The Board finds that the record evidence does not support the Appellant's assertions concerning her entitlement to accrued benefits based on any alleged claim for VA benefits filed by her mother, the Veteran's surviving spouse, prior to her death.  As discussed above, there is no record dated prior to the death of the Veteran's surviving spouse in May 2013 which indicates that an accrued benefits claim was filed with VA prior to her death which was pending at the time of her death.  The Board again notes that there is a presumption of regularity in AOJ operations; accordingly, VA presumes that, if the Veteran's surviving spouse had filed a claim prior to her death which was pending at the time of her death, it would have been processed by the AOJ.  Id.  And, as also noted above, there is no clear evidence to the contrary to rebut the presumption of regularity in AOJ operations in this appeal.  

Although sympathetic to the Appellant, the Board finally observes that the payment of monetary benefits must be authorized by statute.  The principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In arguing that VA misplaced or lost a claim for benefits filed prior to the death of the Veteran's surviving spouse without providing clear evidence to rebut the presumption of regularity in AOJ operations, the Appellant essentially asks the Board to award benefits based on equity and not under the laws and regulations governing VA benefits.  The Board is without authority to grant the Appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law governing accrued benefits claims.  In summary, the Board finds that the Appellant's claim of entitlement to accrued benefits must be denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


